Title: From Thomas Jefferson to Joshua Fry, 8 March 1795
From: Jefferson, Thomas
To: Fry, Joshua



Dear Sir
Monticello Mar. 8. 95

Your favor of Feb. 25. came to hand ten days ago. I mentioned, if you recollect, that Hopkins would come here if [three] persons would take each of them a patent licence (at £50.) [each?] or if one would undertake the business on partnership account. The former was what I should have undertaken, as I meditated to have the whole benefit proceeding from my own timber. Since you were here, Mr. [Stewart] was with me, and being in a similar situation with yourself, is about determining to engage in the same business, if a third can be found. I will then immediately write to Hopkins to come at the time they shall chuse. I have had some conversation with Mr. Wilson Nicholas on the subject, who is in your situation also, having much land to clear. The idea was new to him but he seemed to like it. Should a third offer here, I will let you know it. Should you find a third, let me know it, and I will write immediately. I am with great esteem Dr. Sir Your friend & servt

Th: Jefferson

